Name: Commission Regulation (EEC) No 2030/87 of 9 July 1987 suspending advance fixing of export refunds on certain cereals exported in the form of macaroni, spaghetti and similar products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 7 . 87 Official Journal of the European Communities No L 190/ 19 COMMISSION REGULATION (EEC) No 2030/87 of 9 July 1987 suspending advance fixing of export refunds on certain cereals exported in the form of macaroni , spaghetti and similar products adjusted ; whereas in order to prevent applications for advance fixing of refunds for speculative purposes, the abovementioned advance fixing should be suspended until this adjustment comes into force Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular the first paragraph of Article 16 (7) thereof, Having regard to Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for gran ­ ting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 2223/86 (4), and in particular the first subparagraph of Article 5 (3) thereof, Whereas Article 16 (7) of Regulation (EEC) No 2727/75 and Article 5 (3) of Regulation (EEC) No 3035/80 make provision for advance fixing of the refund to be suspended for basic products exported in the form of certain goods ; Whereas the situation on certain markets may make it necessary for the refunds on certain products to be Article 1 Advance fixing of export refunds on wheat and durum wheat exported in the form of macaroni, spaghetti and similar products falling within heading No 19.03 of the Common Customs Tariff is suspended up to 31 July 1987 . Article 2 This Regulation shall enter into force on 10 July 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 July 1987 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 182, 3 . 7 . 1987, p. 40 . (3) OJ No L 323, 29 . 11 . 1980 , p. 27 . (&lt;) OJ No L 194, 17 . 7 . 1986, p. 1 .